Citation Nr: 1144532	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased schedular rating for type II diabetes mellitus, currently rated 20 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	P.B. Burkhalter, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION


The Veteran served on active duty from January 1979 to January 1999.

This matter arises to the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2010, the Board remanded the case to VA's Appeals Management Center (hereinafter: AMC) for further development.

In June 2011, the Veteran's attorney noted that the current issues before VA included the Veteran's back rating.  Although the Board does not find that there is a pending claim for an increased back rating, the Veteran's Attorney's June 2011 submission may be accepted as a new claim for an increased rating for the lumbar spine.  This issue is REFERRED to the RO for appropriate action.

In July 2011, the Veteran's Attorney submitted additional evidence in support of the Veteran's appeal.  He specifically indicated that the Veteran was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 

If a Veteran raises the question of whether he is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran has asserted that he lost his job because of diabetes mellitus, entitlement to TDIU must be considered.  Moreover, in Rice, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that a TDIU claim is part of an increased rating claim.  As such, the TDIU issue is properly before the Board.  Further development is needed to properly adjudicate the TDIU claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration. 

In the August 2010 remand, the Board requested a search for a Darnall Army Hospital emergency room report, which the Board erroneously stated occurred during the summer of 2009.  This search was carried out, with no result.  The Board observes that in December 2008 the Veteran reported that this hospitalization occurred in August 2008.  On remand, a search for these records must be conducted using the correct date of August 2008.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran was last afforded an examination for his diabetes mellitus in September 2010.  The report from that examination reflects that the Veteran denied any neuropathy-related or genitourinary symptom.  However, included in the treatment records received from the Veteran's attorney in July 2011, is a Social Security Administration neurology examination report dated in June 2007, in which T. Beal, M.D., a board certified orthopedic surgeon, noted sensory deficits in the "hand," diabetic neuropathy in the upper and lower extremities, and diabetic visual problems.  The Board notes that the relevant regulations stipulate that compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1) (2011).  The Board must review the evidence to determine whether any separate disability ratings may be assigned.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.  As the record stands, there is a question as to whether the Veteran currently has any diabetic complications and if he does have such complications, the severity of these are unknown.  As the current level of disability is at issue, a contemporaneous examination of the Veteran's diabetes mellitus is necessary to accurately assess his disability picture. 

As to the claim for a TDIU, the Board notes that the claims files contain a Social Security Administration decision suggesting that diabetes mellitus causes or contributes significantly to unemployability.  VA's duty to assist therefore includes obtaining a medical opinion addressing TDIU.  U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Friscia v. Brown, 7 Vet. App. 294 (1995) (noting that the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).  In Friscia, the Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect Appellant's service-connected disability had on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  As of this writing, service connection is in effect for diabetes mellitus, rated 20 percent disabling; low back strain, rated 20 percent disabling; left ankle tendonitis, rated 10 percent disabling; right ankle tendonitis, rated 10 percent disabling; headaches, rated 10 percent disabling; hypertension, rated 10 percent disabling; GERD, rated 10 percent disabling; and, for a right lung lesion, hemorrhoids, acne scars and keloidosis, and erectile dysfunction, each rated noncompensably disabling.  

Moreover, as noted in the Introduction, an unadjudicated increased rating claim concerning a service-connected low back disability may be pending.  In Harris v. Derwinski, 1 Vet. App. 180 (1991), the Court dismissed as premature appeals from BVA decisions which addressed only those issues which had been considered by the agency of original jurisdiction.  In each case, the Court held that the Board's decision on TDIU was premature because that claim was "inextricably intertwined" with another claim which was undecided and pending before VA.

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain the Veteran's treatment records from the Darnall Army Medical Center during the summer (May through September) of 2008.  All attempts to secure this evidence must be documented in the claims file by the RO. 

If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his Attorney must then be given an opportunity to respond. 

2.  Schedule the Veteran for an examination to determine the current severity of his diabetes mellitus. The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

   The examiner(s) should specifically address whether: 

a) the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities; 

b) the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and/or 

c) the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences, to include, but not limited to, diabetic neuropathy. 

Lastly, the examiner should provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work.  In particular, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus renders him unemployable. 

3.  Schedule the Veteran for a TDIU examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, there is a 50 percent probability or greater that his service-connected disabilities, either alone or in the aggregate render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's increased rating and TDIU claims.  The RO/AMC should additionally determine whether separate ratings are appropriate for the complications that the Veteran experiences as a result of his diabetes mellitus disability.  If action remains adverse to the Veteran, provide him and his Attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claims should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



